Case 1:18-cr-00457-AMD Document 170 Filed 07/07/20 Page 1 of 2 PageID #: 2400

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
AAS:JN/DKK/SME                                      271 Cadman Plaza East
F. #2017R05903                                      Brooklyn, New York 11201


                                                    July 7, 2020

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Huawei Technologies Co., Ltd., et al.
                       Criminal Docket No. 18-00457 (S-3) (AMD)

Dear Judge Donnelly:

                The government respectfully submits this letter to advise the Court of a recent
development that may be relevant to resolving the defendants’ motion to share all Rule 16
material and any Brady disclosures with codefendant Meng Wanzhou. See ECF No. 145. The
government has previously explained its concern, among others, that Meng could misuse those
materials in the context of extradition proceedings in Canada.

               In June 2020, Meng filed a memorandum in the Supreme Court of British
Columbia to “provide notice” that she will seek a stay of extradition on the grounds that the
Record of the Case and Supplemental Record of the Case—documents submitted by the U.S.
prosecution team in connection with Meng’s extradition proceedings to describe evidence
supporting the extradition request—are “grossly inaccurate” and include deliberate or reckless
misstatements of fact (the “Memorandum”). 1

               In pertinent part, the Memorandum indicates that Meng will present “evidence”
about four categories of purported misrepresentations by the U.S. government, including
evidence about what “senior” financial institution employees supposedly knew of the
relationship between Huawei and Skycom, and about the financial institution’s supposed
knowledge of the significance of transactions involving Skycom. (See Ex. A at 5-10.) Thus, the




       1
        The government is prepared to address these meritless accusations if so directed by the
Court. A copy of the Memorandum is attached as Exhibit A to this letter.


                                                1
Case 1:18-cr-00457-AMD Document 170 Filed 07/07/20 Page 2 of 2 PageID #: 2401




defendants here are seeking to share with Meng the same kinds of records that she has already
selectively referenced in her Canadian filings, and has promised to use in her continued fight
against extradition.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:            /s/ David K. Kessler
                                                    Alexander A. Solomon
                                                    Julia Nestor
                                                    David K. Kessler
                                                    Sarah Evans
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

                                                    DEBORAH L. CONNOR
                                                    Chief, Money Laundering and Asset
                                                    Recovery Section, Criminal Division
                                                    U.S. Department of Justice

                                                    Laura Billings
                                                    Christian J. Nauvel
                                                    Trial Attorneys

                                                    JAY I. BRATT
                                                    Chief, Counterintelligence and Export
                                                    Control Section
                                                    National Security Division, U.S. Department
                                                    of Justice

                                                    Thea D. R. Kendler
                                                    David Lim
                                                    Trial Attorneys

Cc: All defense counsel (by ECF)




                                                2
